Exhibit 99.2: RNS Number : 8056M Unilever PLC 01 August 2017 Unilever PLC Notification and public disclosure of transactions by persons discharging managerial responsibilities and persons closely associated with them 1 Details of the person discharging managerial responsibilities / person closely associated a) Name Laura Cha 2 Reason for the notification a) Position/status Non-Executive Director b) Initial notification /Amendment Initial Notification 3 Details of the issuer, emission allowance market participant, auction platform, auctioneer or auction monitor a) Name Unilever PLC b) LEI 549300MKFYEKVRWML317 4 Details of the transaction(s): section to be repeated for (i) each type of instrument; (ii) each type of transaction; (iii) each date; and (iv) each place where transactions have been conducted a) Description of the financial instrument, type of instrument Identification code Unilever PLC ordinary 3 1/9 pence shares GB00B10RZP78 b) Nature of the transaction Purchase of shares. c) Currency GBP - British Pound d) Price(s) and volume(s) Price(s) Volume(s) 4296.23p650 e) Aggregated information - Volume - Total £27,925.50 f) Date of the transaction 2017-08-01 g) Place of the transaction London Stock Exchange - XLON This information is provided by RNS The company news service from the London Stock Exchange END
